Citation Nr: 1638935	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  12-26 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for a right shoulder disability, to include degenerative joint disease (DJD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Saikh, Associate Counsel


INTRODUCTION

The Veteran served in active duty from March 1984 to May 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  The case is now in the jurisdiction of the RO in Albuquerque, New Mexico.

This matter was previously before the Board in February 2015, at which time the Board granted an initial rating of 20 percent for service-connected right shoulder degenerative joint disease.  The Veteran thereafter filed a timely appeal of the rating assigned for the shoulder disability to the United States Court of Appeals for Veterans Claims (Court), which vacated the Board's decision as to this issue and remanded it for action consistent with the terms of the Joint Motion for Partial Remand (JMR) issued in September 2015.

Pursuant to the JMR instructions, the Board remanded the appeal in November 2015, to obtain a more thorough medical examination.  After the examination was completed, the appeal was returned to the Board.

The issue of entitlement to service connection for right extremity neuropathy secondary to right shoulder DJD has been raised by the record in a July 2013 VA Medical Center (VAMC) primary care note, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

In the November 2015 remand, the Board instructed the AOJ to provide the Veteran with a VA medical examination that would determine the current nature and severity of his service-connected right shoulder disability.  The examiner was instructed to provide range of motion (ROM) and repetitive ROM findings of the right shoulder, describe any pain, weakened movement, excess fatigability, or incoordination resulting from the right shoulder disability, state whether the right shoulder disability is manifested by any painful flare-ups, and if so, the frequency and duration of flare-ups, and specify whether any flare-ups were accompanied by any additional limitation of motion.  The examiner was also asked to specifically provide an opinion as to whether it is at least as likely as not that the range of shoulder motion is limited to midway between the side and shoulder level during periods of flare-up.

A VA medical examination was conducted in April 2016.  In the examination, the examiner provided ROM measurements for the Veteran's right shoulder and determined that the ROM contributed to functional loss.  The examiner also found that the Veteran was able to perform repetitive-use testing with at least 3 repetitions without any additional loss of function or ROM.  However, the examiner was unable to provide an answer as to whether pain, weakness, fatigability, or incoordination significantly limit functional ability with repeated use over a period of time, noting that there was insufficient objective information to make a determination free of speculation.  The examiner also noted that the examination was not being conducted during a flare-up, but did not provide an answer with regards to whether the examination was medically consistent with the Veteran's statements describing functional loss during a flare-up.  In fact, the entire section regarding flare-ups of the right shoulder was incomplete.  The examiner also did not provide an opinion as to the likelihood that the Veteran's range of shoulder motion was limited to midway between the side and shoulder during periods of flare-up.  The medical opinion was also incomplete, and provided no additional information.

Based upon the inadequacies of the April 2016 VA examination and medical opinion, there has not been substantial compliance with the Board's November 2015 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board imposes upon the Secretary of Veterans Affairs a duty to ensure compliance with the terms of the remand).  The Board's November 2015 remand instructions were provided at the direction of the of the Court's JMR, thus a separate examination and medical opinion are necessary for the development of this appeal.  

Additionally, in Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016), the Court determined that the final sentence of 38 C.F.R. § 4.59 requires VA examinations to include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  On remand, the AOJ should ensure that any examination conducted complies with the Court ruling in Correia.  

Accordingly, the case is REMANDED for the following action:

1. Identify and associate any new or additional medical records that have not yet been associated with the claims file.

2. Schedule the Veteran for a VA examination, by an examiner with the appropriate expertise, to determine the nature and etiology of the Veteran's service-connected right shoulder disability.  The claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination and opinion must include a notation that this record review took place.  
After reviewing the claims folder, the examiner is asked to:

(a) Note all current complaints, findings, and diagnoses relating to the right shoulder disability;

(b) Provide ROM and repetitive ROM findings of the right shoulder, expressed in degrees, in (i) active motion; (ii) passive motion; (iii) weight bearing; and (iv) non-weight bearing.  If ROM findings are abnormal, determine whether the ROM contributes to functional loss and with what movements the Veteran exhibits pain (i.e. flexion, abduction, etc.)

If the examiner is unable to conduct this required testing or concludes that the testing is not necessary in this case, the examiner must explain why that is so;

(c) Determine whether the Veteran's right shoulder disability results in painful flare-ups, and if so, the frequency and duration of any flare-ups, and whether there is functional loss during the flare-up.  If the examination is not being conducted during a flare-up, explain why this is so, and whether, based upon the examiner's knowledge and observations of the Veteran's disability, the Veteran exhibits functional loss during a flare-up.  

The examiner should also determine whether pain, weakness, fatigability, or incoordination significantly limit functional ability with flare-ups, and if possible, describe the ROM during a flare-up.  If the examiner is unable to provide the requested opinion, the examiner must explain why that is so;

(d) Specifically provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the range of right shoulder motion is limited to midway between the side and shoulder level, and whether such a limitation occurs during periods of flare-up.  If it is at least as likely as not that the range of shoulder motion is limited midway between the side and shoulder level, determine whether it is at least as likely as not that the range of motion is limited to 25 degrees from the side.

If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In doing so, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

3. Following the development directed above, readjudicate the Veteran's claims.  If the claims remain denied, issue a Supplemental Statement of the Case (SSOC) addressing the issues.  The Veteran and his representative should be given an opportunity to respond, before the case is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






